Case 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 1 of 22

/ Chale hae GYLF-CU-14 ela

   
 
 

 

2)  kente ¥ 24 Lid, hf petal ze LE, Cac
| Beg ee Eee, Slay
ny J Min CAF Bd. Hels teed Zot _

 

 

 

  

Be} (Cagle: Valter cucbntts Lo Bll (cal, ogling |

Tape Calls bitin Wade ZE do ata Lia

 

 
ase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 2 of 22

72”

| adliisad 4 allah 2:

| City Hatt, FBD, Lodetal Sranyrtabid)

 

| Ga g tebe, as hucraboy, De 18 dscragay,
fee "GN Lattin kee! Ipraliia. CL dad”

 

yepes 02 MeN Cae ce
2k Ge Vee Fail, l3 Like Corechle

   

  

   
  

 

tif Lima. snodGz) SEE TAPE OCT. 2Olb

      

Dlaitkdf pled QZ Cayetad ala le
Halt, h lial tiie Uh ud Latyghig

 

 
Gase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 3 of 22

Lor

  

 

«eff

“Ef ager.

2

tigald bs Adeed ZN "‘Zecln o. eh de

OL we hfantal held
LMA (ie diidiity

bee Lt plies f Le ltt hliel hs
hy Cally

 

 

aes Le fife, gg

of a Kyppade, cr chixfrditcct, Lem Moke

  

| eae

of tlagoce.

pote Lirica gise L Lick LB. B Carifuiaates _

r p, facthon _
fe A Zeal ly te AU Liat cubicle

eee

   

Ce, C/T -~ __.

 

Man, Y gat Ly Le fe ify aay

  
 

Ee On ie [ius Sf. GLE Cad an
Tae

ase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 4 of 22

Aad shale tir Kayy2at fen Le

 

 

 

   

 

 

 

 

     

 

   
 
 

 

| Aheree/ foe boi hele EL)
a | AME 76 Opole. Keer. Clit | LOA

 

    

 
WY Lh pinpots. of Lis Lt Leconte, if Swit 05
_ lade) ron beth aufee SZ 43. rs

an) J vitay b0.2 Vichom. bb c
eee) 1 oon she Lh) Ls a oe

Case 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 5 of 22

ce

 

 

cof ig |

eee pe Ey St og peat

 

  

eed pL aE Te

ii ect ion tape 9 alg Ce a.

Lee ia.

    

Lt wauke! ofeep tae Ma

| cath Sle IA (2) secwasoricrs BE ee

a. gee cand pa Neos Le Lin, fee Dota, -

Ab ohn GMA I Cort ypota LL.
DI fae Rn (Catll fe Ade. Use /
th. Le yz. Cr ASkEW ok RAHEE muhan-

 

 

Mado ¢EI2 Entel Jf. Ahoy. oo
Gase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 6 of 22

Tr

6

 

fF Le auuty Lltin ff Y/ on 3-3-44 Lui trnbligponiie

 ealahe tay Aiglahy darling Bapes tonya

| Kile, Ba Ezey tra hy hid b Calltud dat.

 

 

|

.
|
:
|

|
N
of

 

 

 

tT

   

| Le ALhe prerker |, au Aly fth (U, plik).

 

 

 

 

 

 

 

 

 

 

 
ase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page Tog

7

 

| ahd

   

 

     
 

If

Le a

 

 

 

“Zaeaed Bld, Vests Mb ichegey chia th

 

 

 

 

 

| Khana

 

 

 

 

 

     

Sb, Lhe fale Soytect ohio Atites Bikhs kof — -

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 8 of 22

 

 

 

 

  

 

 

- EGE Lah gees

 

 

 

 

 
ase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 9 of 22°

ae

 

 

 

 

 

ne |

ty tt

 

 

 

 

 

 

 

 

 

Cb@HU Ba 30O-S8eC be Lh 0ht7 , CoMwt.
Case 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 10 of 22

 

 

 

 

 

 

|
|

ee ee ee ee

 

 

 

 

 

 
se 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 11 of 22

/0”

 

 

 

LS Gan Aca Fea "LY
Liv i Mo 9th Lp

    

       

 

 
ase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 12 of 22

 

 

 

 

DN Cttty Situ Chall, Cin, Mle, 7-4-16- ETC.

 

     

 
C

 

ase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 13 of 22

 

 

 

Od

 

 

    

 

  

 

agg

Add " Yip” FQ. 0 Mee tf Ot koe

 

oe,

 

   

  
 

  
    
 

 
 
 

C burdens Crllege tn Jeng Baath Cab) (ass)

 

 

P|
Pi

 

 

 

CorT-

 
C

ase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 14 of 22

137

 

either? ele La. ‘Xd 1 (tis clesty ee

| Le aalel Sndhilt Le_ighen y pti. Cig —

eA GCG ee

Zroiwu Lbtexcutel dad danheg _

 

 

 

 

 

 

 

 

EAL) ay Let a
i Spaddl D cle. L207 gta Fil, Wd
LEA CUL ALarcling , Lill ic. fs pestypoii—
| hee phat fee Cotthi Fle Le ~
a | ten. Uaelten Clube
a L4G Las Lal Gad ll Fake ae
Ld aS Mullien ha lae oe

a oe —

 

 

   

 

 

 

 

 

 

 

Lot yen 2
lati.

“Cony

 

C7?
ase 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 15 of 22

Je

7.| tb Cott Aus th tier pt Atte Av fm did

Tuip . feciin poaia ri {tl Aid titald

.  eAdeted! 6 puidbangii tu Mat LQ

_ COL. pita JO Ath y2AMiD LA Aig Lop —

 

0 PL /

 
 

 

   

eh,

a of Mantle on File,
ST en Mow be

: LMaNh Gg 4 LA

   

 
    

: oe cla
, Latlwol 3I-\4

 

 

 

 

 
Case 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 16 of 22

/s

RY eee” Lute Coli Sez :

ee {= key SO aa 1, WE Bubs. .
Gol a. u cLibsiiiyl, y wha. Camgp laid Lull he Oppoeels

_ _L0- , Ctl pb ios Lag tha (ay \ _
"Coen, Oia 29g ye 264 ale
a cleaeleat Lous Mid Qu. xy La Attatil
oo The OH) Let) Ls clritie, Left yre au Mhebid,
$PG- SD. hil nat hae Jitdia Lie ee

LG

 

    

 

 

 

  
  
  

 

 

a

oe toe age _
(EL <= pAELED TTI =

      

 

 
Case 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 17 of i

 

 

 

 

 

a 4 pat alt Keet k “ar open LO ce Ante.

 

 

 

 

 
Case 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 18 of 22

 

Sh He Cire (Alun. V augoria. B84 “a
| 436, 491 ) 86 S.Cr Mes Yor.

 

 

4, | Cilla Vv. ViUS. 230 R46, 48t) - oe
3B Lhawr Vv, Cullen 481 EFM ee
tl blamed vt Unlbead Jtety, 3IO.WS, 377. 77 (968) _

 

| | Cops. LY Aakon | 258 WU-S.1,7F 8. CTO |
- (4 se) a a

a ges 1 Aa tee (BrONM

kidAQ3

Papas eg wont dat | J

Cot.

 
Case 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 19 of 22

/8

 

 

 

 

 

 

| pela, ppnnee beh see fant yp
OC hailing Pht Webcal OO

COMMS Pi jlLACY

     

 
Case 4:19-cygg0114-DRM Document 38 Filed 05/07/19 Page 20 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
a SS) Lh

ase 4:19-cv-00114-DPM Documen t38 Filed 05/07/19 Page 21 of 22

Ie
@

Shs alla yp 00 ae

ba Le ous
| Meet Cee Bese a

{| ___ £77...

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

Case 4:19-cv-00114-DPM Document 38 Filed 05/07/19 Page 22 of 22

 
